DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2 are objected to because of the following informalities:
Claim 1 recites Comprehensive system for … , which includes: virtual space object parameter setting module; … module for …; interaction parameters setting module for …; module for …; virtual space object interaction simulation module …; virtual environment objects presentation …; data storage module designed to … . Suggest adding “a” in front of above sentence.
Claim 1 further recites moreover, the interaction zone is selected automatically depending on the type of object, subject to interaction, or the user can select one of the available interaction zones (lines 19-21).  It is unclear whether the subject to interaction is intended to describe the interaction zone or the type of object.
object type in line 10-11 and type of object in line 13/20/60; virtual space object parameter setting module in line 3 and interaction parameters setting module in line 29; the object interaction zone in line 15-16 and the interaction zone in line 19) especially making a proper use of the article “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the specified parameters in line 5/24; the virtual space object in line 6; the real world object in line 7;  points in the triangular grid of the object in line 11;  the virtual space in line 23; the virtual workspace in line 25; the user in line 26; the knowledge area in line 37; the individual variable calculated parameters of objects, the individual variable physical parameters of objects in lines 61-62.  There is insufficient antecedent basis for this limitation in the claim.  Claim 2 is rejected due to its dependency on Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites wherein the set of invariable parameters includes at least … points in the triangular grid of the object in which there is at least one interaction zone of such an object (lines 10-12).  It is unclear what the triangular grid of the object is, whether the triangular grid is the molecule grid of a chemical object to be simulated its reaction to other chemical object or a mesh triangular grid of an object to represent the object in the virtual simulation.  For the compact examination purpose, the Examiner skipped the limitation regarding points in the triangular grid and treats the limitation of including points in the triangular grid of the object in which there is at least one interaction zone of such an object as “including an interaction zone of an object” is claimed. Claim 2 is rejected due to its dependency on Claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: virtual space object parameter setting module, module for development and addition of virtual space objects, interaction parameters setting module, module for virtual space objects control and interaction between virtual space objects, virtual space object interaction simulation module, virtual environment objects presentation, virtual environment objects interaction and virtual space objects interaction results module, data storage module, modules for correcting the object parameters and commenting module in claims 1-2.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Jaffe (US 2003/0066026 A1) in view of Susman (US 5,261,041).
Regarding Claim 1, Jaffe discloses Comprehensive system for virtual laboratory and research experiments ([0005]: a virtual lab area and a simulation engine), which includes: 
virtual space object parameter setting module corresponding to real world objects, made with the ability to set parameters of virtual space objects, and the specified parameters include at least physical, chemical and/or biological properties of the virtual space object corresponding to at least physical, chemical and/or biological properties of the real world object ([0021]: Each of the virtual experiment objects 201 may include at least one data structure which may store various parameters or characteristics indicative of the real life object the virtual experiment object 201 is meant to represent), the virtual space object parameters include at least one set of invariable parameters and at least one set of variable parameters of virtual space objects, wherein the set of invariable parameters includes at least the object type ([0021]: the associated data structure may contain one or more parameters defining the instrument's or device's operational feature), ([0021]: the virtual experiment object's 201 data structure may contain parameters such as the element's atomic weight, reaction properties …), and set of variable parameters includes, at least, the object name ([0021]: parameters defining the instrument's or device's operational feature), estimated parameters of the object, variable ([0021]:  Each of the virtual experiment objects 201 may represent a tangible object which either participates in an experiment, acts as a catalyst, or is used to measure aspects of the experiment. A virtual experiment object 201 may be a chemical, a composite material, a measuring instrument, or a device used as part of an actual experiment. Each of the virtual experiment objects 201 may include at least one data structure which may store various parameters or characteristics indicative of the real life object the virtual experiment object 201 is meant to represent. For example, if the virtual experiment object 201 is a chemical element, the virtual experiment object's 201 data structure may contain parameters such as the element's atomic weight, reaction properties, an image representation of the elements, etc. . . . If the virtual experiment object 201 represents an instrument or measuring device, the associated data structure may contain one or more parameters defining the instrument's or device's operational feature); 
module for development and addition of virtual space objects, designed to create virtual space objects in the virtual space based on the specified parameters and to add the developed virtual space objects to the virtual workspace, which is a part of the virtual space ([0023]: Turing now to FIG. 7, there is shown a screen shot of a computer application according to some embodiments of the present invention, where on the top left portion of the screen there is visible a visual database 202 of virtual experiment objects, 201a to 201c, which may be placed inside the virtual workspace 204. Also visible are objects 201 placed in the workspace 204 in an arrangement simulating an actual experiment.), wherein virtual space objects are placed and handled by the user ([0020]: The objects may be placed and arranged inside the virtual workspace 204 using a feature called "drag and drop", which is well known in most graphical user interfaces ("GUI"), and in the Windows operating system), and in which the interaction between virtual space objects can be simulated in accordance with the specified interaction parameters ([0026]: Typically, a system comprised of multiple objects interacting with one another may be defined by a mathematical model having multiple simultaneous equations. The simulation engine may solve these multiple simultaneous equations for specific conditions which may either be defined by the student, or which may be generated by a number generator); 
interaction parameters setting module for virtual space objects, made with the possibility to set interaction parameters for virtual space objects using at least one set of control actions combined into control digital entities formed for a specific type of virtual space object, wherein the interaction parameters are set by interaction algorithms of at least one virtual space object with at least one more virtual space object using the physical and chemical laws of object interaction defined by the corresponding formulae in the format of digital entities, where the algorithms are determined by the knowledge area, corresponding to the virtual space ([0032]-[0033]: The virtual lab workspace 204 may simulate real work environment and may include one or more parameters indicative of a real work environment (e.g. gravity, temperature, humidity, atmosphere, etc. . . . ) … A translation module 206 may derive a set of equations which collectively may represent a mathematical model of the "system" formed by the set of linked objects within the virtual lab workspace. Creating mathematical models of a real world system is well known. One option for forming such a model is to generate a set of simultaneous equations (see FIG. 2--middle), where each equation defines some limitation to which a portion of the system must conform. Simultaneously solving these equations for a given condition or set of conditions should describe various aspects of the system under such condition(s)); 
module for virtual space objects control and interaction between virtual space objects, made with the possibility of virtual space objects control by the user and their movement in the virtual space with the use of data input devices for interaction between virtual space objects with the possibility of choosing the type of interaction ([0020]: An instructor may place virtual experiment objects 201 selected from a database 202 of virtual experiment objects into a virtual workspace 204 to arrange a virtual experiment therein. The objects may be placed and arranged inside the virtual workspace 204 using a feature called "drag and drop", which is well known in most graphical user interfaces ("GUI"), and in the Windows operating system); 
virtual space object interaction simulation module, made with the possibility of physically correct object interactions between each other and processing the results of interaction between virtual environment objects, depending on the parameters of virtual space objects, parameters of virtual space object interaction, developed in the format of digital entities in the virtual space, and made with the possibility to control the laboratory or research work simulation process in time ([0027]: The simulation engine of the present invention may calculate results for various parameters of the system formed by the virtual experiment objects over a period of time or over a range of temperatures or over one of any number of factors which may influence the state of the system. In some embodiments of the present invention, a student or user may control the variable factors effecting the system and may monitor the result from the simulation engine.  Also see [0019], [0025]-[0026] and [0033]-[0034]), as well as with the possibility to record the state of the laboratory or research work simulation process in order to save it and then restore it from the saved point in time ([0038]: Some or all of the results of the experiment may be recorded in the workbook); 
virtual environment objects presentation, virtual environment objects interaction and virtual space objects interaction results module, made with the ability to visualize virtual space objects to the user, virtual environment objects interaction and virtual environment objects interaction results in the format of digital entities (Fig.7);

    PNG
    media_image1.png
    484
    621
    media_image1.png
    Greyscale

data storage module (Fig.1 and Fig.7: data base 202; [0025]: an experiment data file. The experiment data file may contain the virtual experiment objects 201, instructions to the experiment runtime application on how to display the objects 201 in a virtual lab workspace, and various mathematical equations or models defining the interaction of the objects during the experiment. In some embodiments of the present invention, the experiment data file may not contain instruction on how to display the objects, but rather may contain written instructions to the student regarding how to arrange the objects within the virtual lab workspace, thereby having the student contribute to the experiment) designed to store virtual space object types, invariable object parameters, points specified in the object's triangular grid, where the interaction zone is located, the types of interactions related to the interaction points that are allowed for each type of object through pre-defined interaction scenarios, the names of objects, the individual variable calculated parameters of objects, the individual variable physical parameters of objects, the state of the laboratory or research work simulation process and made with the ability to transfer the stored data to at least one of modules for correcting the object parameters, object interaction parameters, object control, objects interaction simulation with the restoration of the interaction process from the saved point in time ([0021]: A virtual experiment object 201 may be a chemical, a composite material, a measuring instrument, or a device used as part of an actual experiment. Each of the virtual experiment objects 201 may include at least one data structure which may store various parameters or characteristics indicative of the real life object the virtual experiment object 201 is meant to represent. For example, if the virtual experiment object 201 is a chemical element, the virtual experiment object's 201 data structure may contain parameters such as the element's atomic weight, reaction properties, an image representation of the elements, etc. . . . If the virtual experiment object 201 represents an instrument or measuring device, the associated data structure may contain one or more parameters defining the instrument's or device's operational feature).
Jaffe fails to explicitly recite including an object interaction zone and where the object interaction zone is set in advance and when approaching another object, subject to possible interaction, the simulation of interaction with the object or between objects is carried out according to the specified interaction parameters, moreover, the interaction zone is selected automatically depending on the type of object, subject to interaction, or the user can select one of the available interaction zones.
However Susman, in the same field of endeavor, discloses including an object interaction zone and where the object interaction zone is set in advance and when approaching another object, subject to possible interaction, the simulation of interaction with the object or between objects is carried out according to the specified interaction parameters, moreover, the interaction zone is selected automatically depending on the type of object, subject to interaction, or the user can select one of the available interaction zones (col.9 lines 65-67: or example, a mechanical collision interaction with another object can only occur within the range of the object's physical extent in space.  col.10 lines 38-42:  A more general method of evaluating a mechanical collision of an object moving through space is to use an affect volume which is the object's physical extent extruded along its path of motion for that time interval.  Col.11 lines 31-38: An affect agent refers to an affect volume which delineates the range of affectation for the particular type of interaction for which the agent is responsible. For example, if an animated object is a bottle of soda, there may be an affect agent for collision which uses an affect volume precisely the size and shape of the bottle (extruded along the path of motion) indicating the region in which collisions are relevant).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Susman into that of Jaffe and to include an object interaction zone and where the object interaction zone is set in advance and when approaching another object, subject to possible interaction, the simulation of interaction with the object or between objects is carried out according to the specified interaction parameters, moreover, the interaction zone is selected automatically depending on the type of object, subject to interaction, or the user can select one of the available interaction zones in order to accurately model real world phenomena as taught by Susman (col.2 lines 62-63).

Regarding Claim 2, Jaffe further discloses additionally containing a commenting module made with the ability to add comments by the user and for presenting comments to users, wherein the content of comments is related to events in the virtual space and with virtual objects (Fig.7: notice the display shows a Notebook.  A skilled person would have recognized to allow users to make notes within the Notebook in order to record all the experiment results as taught by Jaffe in [0038].  [0037]: The user input module may also allow a user to enter and modify data and formulas in a workbook 114).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613